 

Exhibit 10.2

 

BOARD OF DIRECTORS AGREEMENT

 

This Board of Directors Agreement (“Agreement”) made as of June 21, 2018, by and
between Apollo Medical Holdings, Inc., with its principal place of business at
1668 S. Garfield Ave., Alhambra, California 91801 (the “Company”) and Joseph M.
Molina, M.D., with an address at 625 Fair Oaks Ave., Suite 270 South Pasadena,
CA 91030 (“Director”), provides for director services, according to the
following terms and conditions:

 

I.Services Provided

 

The Director agrees, subject to the Director's continued status as a director,
to serve on the Company’s Board of Directors (the “Board”) and to provide those
services required of a director under the Company’s Certificate of Incorporation
and Bylaws, as both may be amended from time to time (“Articles and Bylaws”) and
under the Delaware General Corporation Law, the federal securities laws and
other state and federal laws and regulations, as applicable, and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) and any stock
exchange or quotation system on which the Company’s securities may be traded
from time to time. Director will also serve on such one or more committees of
the Board as he or she and the Board shall mutually agree.

 

II.Nature of Relationship

 

The Director is an independent contractor and will not be deemed as an employee
of the Company for any purposes by virtue of this Agreement. The Director shall
be solely responsible for the payment or withholding of all federal, state, or
local income taxes, social security taxes, unemployment taxes, and any and all
other taxes relating to the compensation he or she earns under this Agreement.
The Director shall not, in his or her capacity as a director of the Company,
enter into any agreement or incur any obligations on the Company’s behalf,
without appropriate Board action.

 

The Company will supply, at no cost to the Director: periodic briefings on the
business, director packages for each board and committee meeting, copies of
minutes of meetings and any other materials that are required under the
Company’s Articles and Bylaws or the charter of any committee of the Board on
which the Director serves and any other materials which may, by mutual
agreement, be necessary for performing the services requested under this
Agreement.

 

III.Director’s Representations and Warranties

 

The Director represents and warrants that no other party has exclusive rights to
his services in the specific areas in which the Company is conducting business
and that the Director is in no way compromising any rights or trust between any
other party and the Director or creating a conflict of interest as a result of
his or her participation on the Board. The Director also represents, warrants
and covenants that so long as the Director serves on the Board, the Director
will not enter into another agreement that will create a conflict of interest
with this Agreement or the Company. The Director further represents, warrants
and covenants that he or she will comply with the Company’s Articles, Bylaws,
policies and guidelines, all applicable laws and regulations, including Sections
10 and 16 of the Securities Exchange Act of 1934, as amended, and listing rules
of The Nasdaq Stock Market LLC or any other stock exchanges on which the
Company’s securities may be traded; that if he or she is designated by the Board
as an independent director, he or she shall promptly notify the Board of any
circumstances that may potentially impair his or her independence as a director
of the Company; and that he or she shall promptly notify the Board of any
arrangements or agreements relating to compensation provided by a third party to
him or her in connection with his or her status as a director or director
nominee of the Company or the services requested under this Agreement.

 

Throughout the term of this Agreement, the Director agrees he or she will not,
without obtaining the Company’s prior written consent, directly or indirectly
engage or prepare to engage in any activity in competition with the Company’s
business, products or services, including without limitation, products or
services in the development stage, accept employment or provide services to
(including but not limited to service as a member of a board of directors), or
establish a business in competition with the Company; provided, however, that
the Director may serve or continue to serve as an officer or director of one or
more entities that are affiliated with the Company, including without
limitation, entities in which the Company does not have a majority holding.

 

 - 1 - 

 

 

IV.Compensation

 

A.Cash Fee

 

Subject to Section VI and during the term of this Agreement, the Company shall
pay the Director, if the Company does not otherwise compensate the Director as
an officer or employee, a non-refundable fee of $1,000 per month in
consideration for the Director providing the services described in Section I
which shall compensate him or her for all time spent preparing for, travelling
to (if applicable) and attending Board or committee meetings; provided, however,
that if any Board or committee meetings or duties require out-of-town travel
time, such additional travel time may be billed at the rate set forth in
subparagraph B of this Section IV below.  This cash fee may be revised by action
of the Board from time to time.  Such revision shall be effective as of the date
specified in the resolution for payments not yet earned and need not be
documented by an amendment to this Agreement to be effective. In addition, if
the non-employee Director serves as the chairperson of any standing committee of
the Board, he or she may be entitled to additional cash compensation as decided
by the Board (or the compensation committee thereof) in its sole discretion.

 

B.Additional Payments

 

To the extent services described in Section I require out-of-town trips, such
additional travel time may be charged at the rate of $1,200 per day or pro-rated
portion thereof. This rate may be revised by action of the Board from time to
time for payments not yet earned. Such revision shall be effective as of the
date specified in the resolution and need not be documented by an amendment to
this Agreement to be effective.

 

C.Payment

 

Cash fees shall be paid monthly at the end of each month. No invoices need be
submitted by the Director for payment of the cash fee. Invoices for additional
payments under subparagraph B of this Section IV above shall be submitted by the
Director. Such invoices must be approved by the Company’s Chief Executive
Officer or Chief Financial Officer as to form and completeness.

 

D.Expenses

 

During the term of this Agreement, the Company will reimburse the Director for
reasonable business related expenses approved by the Company in advance, such
approval not to be unreasonably withheld. Invoices for expenses, with receipts
attached, shall be submitted. Such invoices must be approved by the Company’s
Chief Executive Officer or Chief Financial Officer as to form and completeness.

 

E.Equity Compensation

 

For his or her services as a director of the Company, the Director is eligible
to receive awards under the Company’s equity incentive plans as may from time to
time be determined by the Board or the administrator of such plan in its sole
discretion.

 

V.Indemnification and Insurance

 

The Company will execute an indemnification agreement in favor of the Director
substantially in the form of the agreement attached hereto as Exhibit B (the
“Indemnification Agreement”). In addition, so long as the Company’s
indemnification obligations exist under the Indemnification Agreement, the
Company shall provide the Director with directors’ and officers’ liability
insurance coverage in the amounts specified in the Indemnification Agreement.

 

 - 2 - 

 

 

VI.Term of Agreement and Amendments

 

This Agreement shall be in effect from the date hereof through the last date of
the Director’s current term as a member of the Board. This Agreement shall be
automatically renewed on the date of the Director’s reelection as a member of
the Board for the period of such new term unless the Board determines not to
renew this Agreement. Any amendment to this Agreement must be approved by the
Board. Amendments to Section IV “Compensation” hereof do not require the
Director’s consent to be effective.

 

VII.Termination

 

This Agreement shall automatically terminate upon the death of the Director or
upon his resignation or removal from, or failure to win election or reelection
to, the Board. In the event of expiration or termination of this Agreement, the
Director agrees to return or destroy any materials transferred to the Director
under this Agreement except as may be necessary to fulfill any outstanding
obligations hereunder.  The Director agrees that the Company has the right of
injunctive relief to enforce this provision.

 

The Company’s and the Director’s continuing obligations hereunder in the event
of expiration or termination of this Agreement shall be subject to the terms of
Section XIV hereof.

 

VIII.Limitation of Liability and Force Majeure

 

Under no circumstances shall the Company be liable to the Director for any
consequential damages claimed by any other party as a result of representations
made by the Director with respect to the Company which are materially different
from any to those made in writing by the Company.

 

Furthermore, except for the maintenance of confidentiality, neither party shall
be liable to the other for delay in any performance, or for failure to render
any performance under this Agreement when such delay or failure is caused by
Government regulations (whether or not valid), fire, strike, differences with
workmen, illness of employees, flood, accident, or any other cause or causes
beyond reasonable control of such delinquent party.

 

IX.Confidentiality and Use of Director Information

 

The Director agrees to sign and abide by the Company’s Director Proprietary
Information Agreement attached hereto as Exhibit A (the “Proprietary Information
Agreement”).

 

The Director explicitly consents to the Company holding and processing both
electronically and manually the information that he or she provides to the
Company or the data that the Company collects which relates to the Director for
the purpose of the administration, management and compliance purposes, including
but not limited to the Company’s disclosure of any and all information provided
by the Director in the Company’s proxy statements, annual reports or other
securities filings or reports pursuant to federal or state securities laws or
regulations, and the Director agrees to promptly notify the Company of any
misstatement of a material fact regarding the Director, and of the omission of
any material fact necessary to make the statements contained in such documents
regarding the Director not misleading.

 

X.Resolution of Dispute

 

Any dispute regarding this Agreement (including without limitation its validity,
interpretation, performance, enforcement, termination and damages) shall be
determined in accordance with the laws of the State of California, the United
States of America.  Any action under this paragraph shall not preclude any party
hereto from seeking injunctive or other legal relief to which each party may be
entitled.

 

 - 3 - 

 

 

XI.Entire Agreement

 

This Agreement (including agreements executed in substantially the form of the
exhibits attached hereto) supersedes all prior or contemporaneous written or
oral understandings or agreements, and, except as otherwise set forth herein,
may not be added to, modified, or waived, in whole or in part, except by a
writing signed by the party against whom such addition, modification or waiver
is sought to be asserted.

 

XII.Assignment

 

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this Agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.

 

XIII.Notices

 

Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth above. Any such notice shall be deemed given
when received and notice given by registered mail shall be considered to have
been given on the tenth (10th) day after having been sent in the manner provided
for above.

 

XIV.Survival of Obligations

 

Notwithstanding the expiration or termination of this Agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination
(including, without limitation, the Director’s obligations under the Proprietary
Information Agreement, the Company’s obligation to make any fees and expense
payments required pursuant to Section IV due up to the date of the expiration or
termination, and the Company’s indemnification and insurance obligations set
forth in Section V hereof) or which thereafter might accrue in respect of any
act or omission of such party prior to such expiration or termination.

 

XV.Attorneys’ Fees

 

If any legal action or other proceeding is brought for the enforcement of this
Agreement, or because of a dispute, breach or default in connection with any of
the provisions hereof, the successful or substantially prevailing party
(including a party successful or substantially prevailing in defense) shall be
entitled to recover its actual attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.

 

XVI.Severability

 

Any provision of this Agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this Agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this Agreement.

 

XVII.Counterparts

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of this
Agreement by facsimile or other electronic signature is legal, valid and binding
for all purposes.

 

(Remainder of page intentionally left blank)

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

Director:   Apollo Medical Holdings, Inc.       By: /s/ Joseph M. Molina   By:
/s/ Warren Hosseinion

Joseph M. Molina, M.D., Director

Warren Hosseinion, M.D.,

Co-Chief Executive Officer

 

 - 5 - 

 

 

EXHIBIT A

 

Director Proprietary Information Agreement

 



 

 



 

DIRECTOR PROPRIETARY INFORMATION AGREEMENT

 

THIS DIRECTOR PROPRIETARY INFORMATION AGREEMENT (the “Agreement”) is made as of
June 21, 2018, by and between APOLLO MEDICAL HOLDINGS, INC., a Delaware
corporation (“ApolloMed”), and Joseph M. Molina, M.D. (the “Director”).

 

WHEREAS, the Director has agreed to serve on the Board of Directors of ApolloMed
(the “Board”);

 

WHEREAS, the parties desire to assure the confidential status of the information
which may be disclosed by ApolloMed to the Director in connection with the
Director serving on the Board; and

 

NOW THEREFORE, in reliance upon and in consideration of the following
undertaking, the parties agree as follows:

 

1.      Subject to the limitations set forth in Paragraph 2, all information
disclosed by ApolloMed to the Director shall be deemed to be “Proprietary
Information.” In particular, Proprietary Information shall be deemed to include
any information, process, technique, algorithm, program, design, drawing,
formula or test data relating to any research project, work in process, future
development, engineering, manufacturing, marketing, servicing, financing or
personnel matter relating to ApolloMed, any of its affiliates or subsidiaries,
present or future products, sales, suppliers, customers, employees, investors,
or business of ApolloMed or any of its affiliates or subsidiaries, whether or
oral, written, graphic or electronic form.

 

2.       The term “Proprietary Information” shall not be deemed to include the
following information: (i) information which is now, or hereafter becomes,
through no breach of this Agreement on the part of the Director, generally known
or available to the public; (ii) is known by the Director at the time of
receiving such information; (iii) is hereafter furnished to the Director by a
third party, as a matter of right and without restriction on disclosure; or (iv)
is the subject of a written permission to disclose provided by ApolloMed.

 

3.       The Director shall maintain in trust and confidence and not disclose to
any third party or use for any unauthorized purpose any Proprietary Information
received from ApolloMed.  The Director may use such Proprietary Information only
to the extent required to accomplish the purposes of his position at ApolloMed. 
The Director shall not use Proprietary Information for any purpose or in any
manner which would constitute a violation of any laws or regulations, including
without limitation the export control laws of the United States.  No other
rights of licenses to trademarks, inventions, copyrights, or patents are implied
or granted under this Agreement.

 

4.       Proprietary Information supplied shall not be reproduced in any form
except as required to accomplish the intent of this Agreement.

 

5.       The Director represents, warrants and covenants that he shall protect
the Proprietary Information received with at least the same degree of care used
to protect his or her own Proprietary Information from unauthorized use or
disclosure. 

 

6.       All Proprietary Information (including all copies thereof) shall remain
in the property of ApolloMed, and shall be returned to ApolloMed (or destroyed)
after the Director's need for it has expired, or upon request of ApolloMed, and
in any event, upon the expiration or termination of that certain Board of
Directors Agreement, of even date herewith, between ApolloMed and the Director
(the “Director Agreement”).

 

Director Proprietary Information

 

Agreement-Dr. Molina 6.21.18

- 1 - 

 

 

7.       Notwithstanding any other provision of this Agreement, disclosure of
Proprietary Information shall not be precluded if such disclosure:

 

(a)   is in response to a valid order, including a subpoena, of a court or other
governmental body of the United States or any political subdivision thereof;
provided, however, that to the extent reasonably feasible, the Director shall
first have given ApolloMed notice of the Director’s receipt of such order and
ApolloMed shall have had an opportunity to obtain a protective order requiring
that the Proprietary Information so disclosed be used only for the purpose for
which the order was issued;

 

(b)   is otherwise required by law; or

 

(c)   is otherwise necessary to establish rights or enforce obligations under
this Agreement, but only to the extent that any such disclosure is necessary.

 

8.       This Agreement shall continue in full force and effect during the term
of the Director Agreement. This Agreement may be terminated at any time
thereafter upon thirty (30) days written notice to the other party.  The
termination of this Agreement shall not relieve the Director of the obligations
imposed by Paragraphs 3, 4, 5 and 11 of this Agreement with respect to
Proprietary information disclosed prior to the effective date of such
termination and the provisions of these Paragraphs shall survive the termination
of this Agreement indefinitely with respect to Proprietary Information that
constitutes “trade secrets” and for a period of eighteen (18) months from the
date of such termination with respect to other Proprietary Information.

 

9.     This Agreement shall be governed by the laws of the State of California
as those laws are applied to contracts entered into and to be performed entirely
in California by California residents.

 

10.      This Agreement contains the final, complete and exclusive agreement of
the parties relative to the subject matter hereof and may not be changed,
modified, amended or supplemented except by a written instrument signed by both
parties.

 

11.      Each party hereby acknowledges and agrees that in the event of any
breach of this Agreement by the Director, including, without limitation, an
actual or threatened disclosure of Proprietary Information without the prior
express written consent of ApolloMed, ApolloMed will suffer an irreparable
injury, such that no remedy at law will afford it adequate protection against,
or appropriate compensation for, such injury.  Accordingly, each party hereby
agrees that ApolloMed shall be entitled to specific performance of the
Director's obligations under this Agreement, as well as such further injunctive
relief as may be granted by a court of competent jurisdiction.

 

Director:   Apollo Medical Holdings, Inc.       Signature:     Signature:  
Print Name:   Joseph M. Molina, M.D.   Print Name:   Warren Hosseinion, M.D.
Title:   Director   Title:   Co-Chief Executive Officer

 

Director Proprietary Information

 

Agreement-Dr. Molina 6.21.18

- 2 - 

 



 

EXHIBIT B

 

Indemnification Agreement

 

 

 

 



INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (this “Agreement”) effective as of June 21, 2018 by
and between APOLLO MEDICAL HOLDINGS, INC., a Delaware corporation (the
“Company”) and Joseph M. Molina, M.D. (“Indemnitee”).

 

RECITALS

 

A.            The Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for its directors, officers, employees,
stockholders, controlling persons, agents and fiduciaries, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance.

 

B.            The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, which subjects directors, officers,
employees, controlling persons, stockholders, agents and fiduciaries to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited.

 

C.            Indemnitee does not regard the current protection available as
adequate under the present circumstances, and Indemnitee and other directors,
officers, employees, stockholders, controlling persons, agents and fiduciaries
of the Company may not be willing to serve in such capacities without additional
protection.

 

D.           The Company (i) desires to attract and retain highly qualified
individuals and entities, such as Indemnitee, to serve the Company and, in part,
in order to induce Indemnitee to be involved with the Company and (ii) wishes to
provide for the indemnification and advancing of expenses to Indemnitee to the
maximum extent permitted by law.

 

E.            This Agreement forms part of the consideration for Indemnitee to
serve, or to continue to serve, as an officer or director of the Company, and
allows Indemnitee to fulfill his or her fiduciary duties under law and take on
actions for or on behalf of the Company.

 

F.            In view of the considerations set forth above, the Company desires
that Indemnitee be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee hereby agree as follows:

 

1.             Indemnification

 

Indemnification Agreement - Molina





- 1 - 

 

 

a.       Indemnification of Expenses. The Company shall indemnify and hold
harmless Indemnitee (including its respective directors, officers, partners,
former partners, members, former members, employees, agents and spouse, as
applicable) and each person who controls any of them or who may be liable within
the meaning of Section 15 of the Securities Act of 1933, as amended (the
“Securities Act”), or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to the fullest extent permitted by law if
Indemnitee was or is or becomes a party to or witness or other participant in,
or is threatened to be made a party to or witness or other participant in, any
threatened, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation that Indemnitee
believes might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other (hereinafter a “Claim”) by reason of (or
arising in part or in whole out of) any event or occurrence related to the fact
that Indemnitee is or was or may be deemed a director, officer, stockholder,
employee, controlling person, agent or fiduciary of the Company, or any
subsidiary of the Company, or is or was or may be deemed to be serving at the
request of the Company as a director, officer, stockholder, employee,
controlling person, agent or fiduciary of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, or by
reason of any action or inaction on the part of Indemnitee while serving in such
capacity including, without limitation, any and all losses, claims, damages,
expenses and liabilities, joint or several (including any investigation, legal
and other expenses incurred in connection with, and any amount paid in
settlement of, any action, suit, proceeding or any claim asserted) under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise or which relate directly or indirectly to
the registration, purchase, sale or ownership of any securities of the Company
or to any fiduciary obligation owed with respect thereto or as a direct or
indirect result of any Claim made by any stockholder of the Company against
Indemnitee and arising out of or related to any round of financing of the
Company (including but not limited to Claims regarding non-participation, or
non-pro rata participation, in such round by such stockholder), or made by a
third party against Indemnitee based on any misstatement or omission of a
material fact by the Company in violation of any duty of disclosure imposed on
the Company by federal or state securities or common laws (hereinafter an
“Indemnification Event”) against any and all expenses (including attorneys’ fees
and all other costs, expenses and obligations incurred in connection with
investigating, defending a witness in or participating in (including on appeal),
or preparing to defend, be a witness in or participate in, any such action,
suit, proceeding, alternative dispute resolution mechanism, hearing, inquiry or
investigation), judgments, fines, penalties and amounts paid in settlement (if,
and only if, such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of such Claim and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement (collectively, hereinafter
“Expenses”), including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses. Such payment of
Expenses shall be made by the Company as soon as practicable but in any event no
later than ten (10) days after written demand by Indemnitee therefor is
presented to the Company.

 

Indemnification Agreement - Molina





- 2 - 

 

 

b.       Reviewing Party. Notwithstanding the foregoing, (i) the obligations of
the Company under Section 1(a) shall be subject to the condition that the
Reviewing Party (as described in Section 10(e) hereof) shall not have determined
(in a written opinion, in any case in which the Independent Legal Counsel
referred to in Section 1(e) hereof is involved) that Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) Indemnitee
acknowledges and agrees that the obligation of the Company to make an advance
payment of Expenses to Indemnitee pursuant to Section 2(a) (an “Expense
Advance”) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s obligation to reimburse the Company for any Expense
Advance shall be unsecured and no interest shall be charged thereon. If there
has not been a Change in Control (as defined in Section 10(c) hereof), the
Reviewing Party shall be selected by the Company’s Board of Directors (the
“Board”), and if there has been such a Change in Control (other than a Change in
Control which has been approved by a majority of the Board who were directors
immediately prior to such Change in Control), the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 1(e) hereof. If there has been
no determination by the Reviewing Party or if the Reviewing Party determines
that Indemnitee substantively would not be permitted to be indemnified in whole
or in part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

 

c.       Contribution. If the indemnification provided for in Section 1(a) above
for any reason is determined by the Reviewing Party or held by a court of
competent jurisdiction to be unavailable to Indemnitee in respect of any losses,
claims, damages, expenses or liabilities referred to therein, then the Company,
in lieu of indemnifying Indemnitee thereunder, shall, to the fullest extent
permissible under applicable law, contribute to the amount paid or payable by
Indemnitee as a result of such losses, claims, damages, expenses or liabilities
in such proportion as is appropriate to reflect the relative benefits received
by the Company and Indemnitee and the relative fault of the Company and
Indemnitee in connection with the action or inaction which resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. In connection with losses, claims, damages, expenses
or liabilities resulting from the registration of the Company’s securities, the
relative benefits received by the Company and Indemnitee shall be deemed to be
in the same respective proportions that the net proceeds from the offering
(before deducting expenses) received by them, in each case as set forth in the
table on the cover page of the applicable prospectus, bear to the aggregate
public offering price of the securities so offered. The relative fault of the
Company and Indemnitee shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 1(c) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. In connection with losses, claims, damages, expenses or liabilities
resulting from the registration of the Company’s securities, in no event shall
Indemnitee be required to contribute any amount under this Section 1(c) in
excess of the lesser of (i) that proportion of the total of such losses, claims,
damages or liabilities indemnified against equal to Indemnitee’s proportion of
the total securities being offered under such registration statement or (ii) the
proceeds received by Indemnitee from its securities sold under the registration
statement. Notwithstanding this Section 1(c), no person found guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

 

Indemnification Agreement - Molina





- 3 - 

 

 

d.       Survival Regardless of Investigation. The indemnification and
contribution provided for in this Section 1 will remain in full force and effect
regardless of any investigation made by or on behalf of Indemnitee or any
officer, director, employee, agent or controlling person of Indemnitee.

 

e.       Change in Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control which has been approved
by a majority of the Board who were directors immediately prior to such Change
in Control) then, with respect to all matters thereafter arising concerning the
rights of Indemnitee to payments of Expenses under this Agreement or any other
agreement or under the Company’s Certificate of Incorporation, as amended (the
“Certificate”) or Bylaws as now or hereafter in effect, Independent Legal
Counsel (as defined in Section 10(d) hereof) shall be selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld).
Such counsel, among other things, shall render its written opinion to the
Company and Indemnitee as to whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to abide by
such opinion and to pay the reasonable fees of the Independent Legal Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

f.       Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful on the merits
or otherwise, including, without limitation, the dismissal of an action without
prejudice, in the defense of any action, suit, proceeding, inquiry or
investigation referred to in Section 1(a) hereof or in the defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against all Expenses
incurred by Indemnitee in connection herewith.

 

2.             Expenses; Indemnification Procedure.

 

a.       Advancement of Expenses. Subject to Section 1(b) hereof, the Company
shall advance all Expenses incurred by Indemnitee. The advances to be made
hereunder shall be paid by the Company to Indemnitee as soon as practicable but
in any event no later than fifteen (15) days after written demand by Indemnitee
therefor to the Company.

 

b.       Notice/Cooperation by Indemnitee. Indemnitee shall give the Company
written notice as soon as practicable of any Claim made against Indemnitee for
which indemnification will or could be sought under this Agreement; provided,
however, that any failure or delay in giving such notice shall not relieve the
Company of its obligations under this Agreement unless and to the extent that
(i) the Company is not aware of such Claim and (ii) the Company is materially
prejudiced by such failure or delay. The written notice to the Company shall
include a description of the nature of and the facts underlying the Claim and be
directed to the Chief Executive Officer of the Company at the address shown on
the signature page of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee).

 

Indemnification Agreement - Molina





- 4 - 

 

 

c.       No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

 

d.       Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
written notice of the commencement of such Claim to the applicable insurers in
accordance with the procedures set forth in each of the policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such action,
suit, proceeding, inquiry or investigation in accordance with the terms of such
policies.

 

e.       Selection of Counsel. In the event the Company is obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to participate
in the proceeding and assume the control of the defense of such Claim, with
counsel reasonably approved by Indemnitee (such approval shall not be
unreasonably withheld, delayed or conditioned), upon the delivery to Indemnitee
of written notice of its election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
Claim; provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
counsel in any such Claim at Indemnitee’s sole expense; (ii) Indemnitee shall
have the right to employ Indemnitee’s own counsel in connection with such
proceeding, at the expense of the Company, if such counsel serves in a review,
observer, advice and counseling capacity and does not otherwise materially
control or participate in the defense of such Claim; and (iii) if the Company
and Indemnitee have mutually concluded that there is a conflict of interest
between them in the conduct of the defense of such Claim, then Indemnitee is
entitled to retain its own counsel and the reasonable fees and expenses of
Indemnitee’s counsel reasonably approved by the Company (such approval shall not
be unreasonably withheld, delayed or conditioned) shall be at the expense of the
Company.

 

Indemnification Agreement - Molina





- 5 - 

 

 

3.             Additional Indemnification Rights; Non-Exclusivity.

 

a.       Scope. The Company hereby agrees to indemnify Indemnitee for the
Expenses of any Claim to the fullest extent permitted by law, even if
indemnification is not specifically authorized by the other provisions of this
Agreement or any other agreement, the Company’s Certificate and Bylaws or by
statute. In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, agent or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation to indemnify a member of its board
of directors or an officer, employee, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder except as set forth in Section 8(a) hereof.

 

b.       Non-Exclusivity. Notwithstanding anything in this Agreement, the
indemnification provided by this Agreement shall be in addition to any rights to
which Indemnitee may be entitled under the Company’s Certificate or Bylaws, any
agreement, any vote of stockholders or disinterested directors, the laws of the
State of Delaware, or otherwise. Notwithstanding anything in this Agreement, the
indemnification provided under this Agreement shall continue as to Indemnitee
for any action Indemnitee took or did not take while serving in an indemnified
capacity even though Indemnitee may have ceased to serve in such capacity and
indemnification shall inure to the benefit of Indemnitee from and after
Indemnitee’s first day of service as a director with the Company or affiliation
with a director from and after the date such director commences services as a
director with the Company.

 

4.             No Duplication of Payments. Notwithstanding anything herein to
the contrary, the Company shall not be liable under this Agreement to make any
payment in connection with any Claim made against Indemnitee to the extent
Indemnitee has otherwise actually received payment (under any insurance policy,
any other agreement, the Company’s Certificate and Bylaws or otherwise) of the
amounts otherwise indemnifiable hereunder.

 

5.             Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for any portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled thereunder.

 

6.             Mutual Acknowledgement. The Company and Indemnitee acknowledge
that in certain instances, applicable law or public policy may prohibit the
Company from indemnifying its directors, officers, employees, controlling
persons, agents or fiduciaries under this Agreement or otherwise.

 

7.             Liability Insurance. During any period of time Indemnitee is
entitled to indemnification rights under this Agreement, the Company shall
maintain liability insurance applicable to directors, officers, employees,
control persons, agents or fiduciaries, Indemnitee shall be covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director, or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees,
controlling persons, agents or fiduciaries, if Indemnitee is not an officer or
director but is a key employee, agent, control person, or fiduciary. Said
liability insurance shall provide coverage amounts of no less than $3 million
and shall be held with an insurance carrier which the Board believes is of
financially sound condition.

 

Indemnification Agreement - Molina





- 6 - 

 

 

8.             Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

a.       Claims Under Section 16(b). To indemnify Indemnitee for Expenses
arising from or in connection with any Claims for which a final decision by a
court having jurisdiction in the matter determines that Indemnitee sold or
purchased the Company’s securities in violation of Section 16(b) of the Exchange
Act or any similar successor statute;

 

b.       Compensation Recovery Claims. To indemnify Indemnitee for Expenses
arising from or in connection with any Claims for any reimbursement of the
Company by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required under the Exchange Act (including any
such reimbursements that rise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as amended (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);

 

c.       Indemnitee Claims. To indemnify Indemnitee for Expenses arising from or
in connection with any Claims initiated or brought voluntarily by Indemnitee not
by way of defense, except with respect to Claims brought to establish or enforce
a right to indemnification under this Agreement, the Company’s Certificate and
Bylaws or any applicable law;

 

d.       Unlawful Indemnification. To indemnify Indemnitee for Expenses arising
from or in connection with any Claims for which a final decision by a court
having jurisdiction in the matter determines that such indemnification is not
lawful;

 

e.       Fraud. To indemnify Indemnitee for Expenses arising from or in
connection with any Claims for which a final decision by a court having
jurisdiction in the matter determines that Indemnitee has committed fraud on the
Company; and

 

f.       Insurance. To indemnify Indemnitee for which payment is actually and
fully made to Indemnitee under a valid and collectible insurance policy.

 

9.             Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee or Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of five (5) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such five (5) year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

Indemnification Agreement - Molina





- 7 - 

 

 

10.           Construction of Certain Phrases.

 

a.       For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was or may be deemed a director,
officer, employee, agent, control person, or fiduciary of such constituent
corporation, or is or was or may be deemed to be serving at the request of such
constituent corporation as a director, officer, employee, control person, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

b.       For purposes of this Agreement, references to “other enterprise” shall
include any employee benefit plan of the Company; references to “fines” shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a director, officer, employee, agent or fiduciary of the
Company which imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan
of the Company, its participants or its beneficiaries.

 

c.       For purposes of this Agreement a “Change in Control” shall be deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (A) who is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then outstanding Voting Securities, increases beneficial ownership of such
securities by 5% or more, or (B) becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Exchange Act), directly or indirectly, of securities of
the Company representing more than 30% of the total voting power represented by
the Company’s then outstanding Voting Securities, (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least two-thirds (2/3) of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets. “Voting
Securities” shall mean any securities of the Company that vote generally in the
election of directors.

 

Indemnification Agreement - Molina





- 8 - 

 

 

d.       For purposes of this Agreement, “Independent Legal Counsel” shall mean
an attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(e) hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the last three (3) years (other than with respect
to matters concerning the right of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

 

e.       For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Board or any
other person or body appointed by the Board, who is not a party to the
particular Claim for which Indemnitee is seeking indemnification, such as a
committee of the Board or Independent Legal Counsel.

 

11.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

12.           Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent, controlling person, or fiduciary of the Company or of any other
enterprise, including subsidiaries of the Company, at the Company’s request.

 

13.           Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action if Indemnitee is ultimately successful in
such action. In the event of an action instituted by or in the name of the
Company under this Agreement to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid Expenses incurred by
Indemnitee in the defense of such action (including costs and expenses incurred
with respect to Indemnitee counterclaims and cross-claims made in such action),
and shall be entitled to the advancement of Expenses with respect to such
action, in each case only to the extent that Indemnitee is ultimately successful
in such action.

 

Indemnification Agreement - Molina





- 9 - 

 

 

14.           Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission, if deliverable by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
Indemnitee’s address as set forth beneath the Indemnitee’s signature to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as such party may
designate by ten (10) days’ advance written notice to the other party hereto.

 

15.           Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions hereof shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, this Agreement (including,
without limitations, each portion of this Agreement containing any provision
held to be invalid, void or otherwise unenforceable, that is not itself invalid,
void or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

 

16.           Resolution of Dispute. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof. To the
fullest extent permitted by law, and unless the Company consents in writing to
the selection of an alternative forum, the Court of Chancery of the State of
Delaware shall be the sole and exclusive forum for all purposes in connection
with any dispute regarding, arising out of or relating to this Agreement
(including without limitation its validity, interpretation, performance,
enforcement, termination and damages).

 

17.           Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

18.          Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by the parties to be bound thereby. Notice of same shall be provided to
all parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.

 

19.           Corporate Authority. The Board has approved the terms of this
Agreement.

 

(Remainder of page intentionally left blank)

 

Indemnification Agreement - Molina





- 10 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

  APOLLO MEDICAL HOLDINGS, INC.,       By:     Name: Warren Hosseinion, M.D.  
Title: Co-Chief Executive Officer   700 North Brand Boulevard, Suite 220,
Glendale, California 91203         By:     Name: Joseph M. Molina, M.D.   Title:
Director

 

Indemnification Agreement - Molina





- 11 - 

